By the Court-.
This is an appeal from a decision of the Appellate Division for the Northern District affirming the action of the trial judge in disallowing the defendant’s claim for report. Rule 27 of the District Courts. (1932) contains this provision: “The request [for report] shall contain a clear and concise statement of the rulings upon which a re-hearing is requested sufficiently full and accurate' for identification.” Subsequently to the decision of the trial judge the defendant filed a request for a report in these words: “Now comes the defendant in the above entitled action, and being aggrieved by the rulings and findings of the court therein and by the refusals to rule and to find as requested by the defendant in writing before argument, and because the findings and rulings of the court are against the law and the evidence and the weight of the evidence, objects and excepts thereto and requests a report thereon to the Appellate Division for determination.”
It is plain that this request did not conform to the rule. It contained no “statement of the rulings” upon which the rehearing was desired. It merely referred to requests for rulings which had been filed by the defendant in writing and which perhaps might be identified. The rule requires something more. It demands a full and accurate statement of the rulings concerning which review is sought. Stafford v. Commonwealth Co. 263 Mass. 240, 242. Zani v. Phandor Co. 281 Mass. 139, 144.

Order of Appellate Division affirming disallowance of request for report affirmed.